Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 18-48 are pending.  Claims 18-48 are examined on the merits.



Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 18-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10646530. Claim 1 of US10646530 recites “A method of treating cancer in a mammal in need thereof comprising administering to the mammal a therapeutically effective amount of: i) an herbal preparation comprising Scutellaria, Glycyrrhiza, Ziziphus, and Paeonia; and ii) a chemotherapeutic formulation comprising sorafenib, wherein said cancer is hepatocellular cancer, colorectal cancer or pancreatic cancer” (thus claim 1 is met). Claim 2 of US10646530 recites “The method according to claim 1 wherein 

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            
Claims 18-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

             First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, 
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 18-48 is/are directed to a composition for treating cancer in a mammal in need thereof comprising a therapeutically effective amount of an herbal preparation administering to the mammal in combination with sorafenib, wherein the herbal preparation comprises a therapeutically effective amount of Scutellaria, Glycyrrhiza, Ziziphus, and Paeonia, and a therapeutically effective amount of sorafenib, said composition being formulated in pharmaceutical dosage form in combination with a pharmaceutically acceptable carrier, additive and/or excipient thereof.  
            Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.

Yes, the claims are drawn to a product of nature, Scutellaria extract, because there is no indication that extraction has caused the components of Scutellaria that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Scutellaria.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 18-48 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of Glycyrrhiza, Ziziphus, and Paeonia that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Glycyrrhiza, Ziziphus, and Paeonia, Since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Step 2B is an analysis of whether or not the non-nature based components (sorafenib) in the composition make the composition “significantly more” than the judicial exception. In the instance case, the addition of non-nature based (sorafenib) components are done for specific reasons that are well understood, routine, and conventional since Cheng et al teach a composition comprising: i) a pharmaceutically acceptable carrier; ii) material or chemical from a plant species : Scutellaria, Glycyrrhiza, Ziziphus and Paeonia; and iii) one or more chemotherapeutic compounds; and thus relief as a consequence of reduced or eliminated side-effects traditionally associated with treatment, with the overall result being an enhanced quality of life. Therefore, the addition of non-nature based (sorafenib) components does not make marked differences.            
              Regarding claims 26, 27, 43, and 44, formulation for oral consumption or parenteral route does not result in a markedly different characteristic because the claimed Scutellaria, Glycyrrhiza, Ziziphus, and Paeonia already have the characteristic of being in a form suitable for oral consumption or parenteral administration (see Cheng et al (US 2003/0211180 A1 in the following 103 rejection for details).
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	

Claim Rejections –35 USC § 103


(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 18-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al (US 2003/0211180 A1), in view of Kupsch (Kupsch, Results of a phase I trial of sorafenib (BAY 43-9006) in combination with oxaliplatin in patients with refractory solid tumors, including colorectal cancer. Clinical colorectal cancer, (2005 Sep) Vol. 5, No. 3, pp. 188-96).	            
	            Cheng et al teach a composition comprising: i) a pharmaceutically acceptable carrier; ii) material or chemical from a plant species of each of the following genera of herbs: Scutellaria, Glycyrrhiza, Ziziphus and Paeonia; and iii) one or more chemotherapeutic compounds (see claim 1).            
	Cheng et al teach the composition of claim 1 wherein the plant species are Scutellaria baicalensis, Glycyrrhiza uralensis, Ziziphus jujuba, and Paeonia lactiflora (see claim 2) (thus claims 18, 19, 32 i), 34 are met).
           Cheng et al teach a method of relieving side effects of a chemotherapeutic compound in a mammal comprising administering a composition comprising: i) a pharmaceutically acceptable carrier; ii) an herbal preparation comprising Scutellaria, Glycyrrhiza, Ziziphus and Paeonia; and iii) a chemotherapeutic formulation comprising the chemotherapeutic compound (see claim 30).
colorectal cancer [0246] (thus claims 22, 23, 37, and 38 are met; thus gastrointestinal cancer, thus claims 32 and 33 are met).
Cheng et al teach therapeutic effectiveness of methods of the present invention is meant to refer not only to partial or entire relief from the pain or reduction in tumor growth (thus claim 32 is met) or cancer regression, but relief as a consequence of reduced or eliminated side-effects traditionally associated with treatment, with the overall result being an enhanced quality of life [0112].
Cheng et al teach such compositions can be in an ingestible form, such as, but not limited to, powders, capsules, liquids and tablets (thus claims 26 and 43 are met).
Cheng et al teach the compositions of the present invention can be administered via parenteral (thus claims 27 and 44 are met), subcutaneous, intravenous, intramuscular, intraperitoneal, transdermal, or buccal routes [0157] (thus claims 27 and 44 are met). 

             Cheng et al do not teach incorporate sorafenib into the composition (see claim 1).
            Kupsch teaches sorafenib (BAY 43-9006) (thus the claimed component) in combination with oxaliplatin in patients with refractory solid tumors, including colorectal cancer (see Title) Kupsch teaches Sorafenib (BAY 43-9006), a multiple kinase inhibitor, has been shown to inhibit tumor growth and tumor angiogenesis by targeting Raf kinase, vascular endothelial growth factor receptor, and platelet-derived growth factor receptor.  In phase I studies (thus with human), sorafenib demonstrated single-agent activity in patients with advanced solid tumors and was successfully combined with oxaliplatin in preclinical studies.  This phase I study investigated the safety, pharmacokinetics, and efficacy of sorafenib in combination with oxaliplatin. PATIENTS AND METHODS:  Twenty-seven patients with refractory solid tumors were enrolled in the initial dose-escalation part (cohorts 1, 2A, and 2B) and 10 additional patients with oxaliplatin-refractory colorectal cancer were subsequently enrolled in an extension part (cohort 3).  Oxaliplatin 130 mg/m2 was given on day 1 of a 3-week cycle and oral sorafenib was administered continuously from day 4 of cycle 1 at 200 mg twice daily (cohort 1) or 400 mg twice daily (cohorts 2A, 2B, and 3). RESULTS:  Adverse events were generally mild to moderate and the maximum tolerated dose was not reached.  Common adverse events were diarrhea (52% of patients in the dose-escalation part and 20% in the extension part), sensory neuropathy (44% and 20%), and dermatologic toxicities (41% and 80%).  No pharmacokinetic 
	            It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate sorafenib from Kupsch into the composition of Cheng et al since Cheng et al teach a composition comprising: i) a pharmaceutically acceptable carrier; ii) material or chemical from a plant species of each of the following genera of herbs: Scutellaria, Glycyrrhiza, Ziziphus and Paeonia; and iii) one or more chemotherapeutic compounds (see claim 1); and since Kupsch teaches sorafenib is effective in treating colorectal cancer. Therefore, one of the ordinary skill in the art would have been motived to incorporate sorafenib from Kupsch into the composition of Cheng et al so as to relief as a consequence of reduced or eliminated side-effects traditionally associated with treatment, with the overall result being an enhanced quality of life. Since both of the references teach treating colorectal cancer, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.          
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655